Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marczyk et al. (JP 2012/232120).
Regarding claim 1, Marczyk et al. teach a thread making method using ultrasonic waves with the method comprising inserting a yarn into position corresponding to a pattern of  a mold base between an ultrasonic wave generator (156 that is in 120 in Figure 11) adjacent to each other, applying ultrasonic waves to the yarn while the ultrasonic generator pressurizes the yarn and injecting a medical anti-loosening member made in a form due to the ultrasonic wave wherein the medical anti-loosening member includes a thread formed to have a plurality of protrusions facing each other on both sides [Figures 1A and 1B].
Regarding claim 2, the yarn is formed of an ultrasonic plastic resin of a thermoplastic resin
Regarding claim 5, the pattern is composed of a combination of one or more engraved patterns and one or more embossed patterns formed by recesses and punch members. 
Regarding claim 6, step c is to make the medical anti-loosening member corresponding to the pattern by vibrating molecules configuring the yarn by using ultrasonic waves to melt a solid yarn. 
Regarding claim 7, the ultrasonic wave generator and the mold base have a plate shape and share a central axis (120 and 110 in Figure 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Morency et al. (PG Pub. 2003/0149447) in view of Lindh et al. (PG Pub. 2016/0106422).
Regarding claims 1 and 7, Morency et al. teach a thread making method comprising inserting a yarn into a position corresponding to a pattern of a mold base between two rolling cutting dies (one of which is considered to be a mold base) arranged in adjacent positions in a position corresponding to the pattern of the roll cutting die. A medical suture (or an anti-loosening member) is created by pressurization of the rolling cut die and in the shape of the pattern wherein the suture is a medical line formed is a thread with a plurality of barbs (or protrusions) facing each other on two sides. Morency et al. is silent regarding the ultrasonic waves. However, Lindh et al. et al. teach a method of making medical thread using ultrasonic wave generator including applying ultrasonic wave s to the yarn while the ultrasonic wave generator pressurizes the yarn and injecting a medical anti-loosening member including a thread formed to have a plurality of protrusion is facing each other on both sides. The ultrasonic horn and die have a plate shape and share a central axis. Lindh et al. teach any tool can be used and therefore it would have been obvious to take the teachings of Lindh et al. and use them in Morency et al. wherein the tool includes the pattern mold base wherein the yarn is inserted in position  corresponding to a pattern of the mold base between the ultrasonic generator and the mold base adjacent to each other and injecting the medical anti-loosening member made in the form of a pattern due to the ultrasonic waves in order to tailor the size, location and variation of the barbs. It would have been obvious to one of ordinary skill in the art to use the ultrasonic method of Lindh et al. in Morency et al. in order to tailor the size, location and variation of the barbs and arrive at the claimed invention. 
Regarding claim 2, the yarn is formed of an ultrasonic plastic resin of a thermoplastic resin.
Regarding claim 3, the yarn is formed from polydioxane material [Patent Application 11/556,002 which is incorporated]. 
Regarding claim 4, a frequency of the ultrasonic wave generated by the ultrasonic wave generator is 2-4 khz [0024]. 
Regarding claim 5, Morency et al. teach using a roll cutting die to form the barbs and teach other tools may be used. It would have been obvious to one of ordinary skill in the art at the time of the invention to and pattern combination including the claimed combination of engraving and embossing as is known in the art.  
Regarding claim 6, Lindh et al. teach step c to make the medical anti-loosening member corresponding to the pattern by vibrating molecules configuring the yarn by using the ultrasonic waves to melt a solid yarn with the motivation set forth in claim above and incorporated herein. 
Regarding claim 8, Morency et al. teach a mold base has a form of a rotating roller in place in one direction base with the pattern formed in the curved surface and a curved surface of the mold but are silent regarding the claimed direction. However, it would have been obvious to one of ordinary skill in the art to use the claimed clockwise or counterclockwise direction given the limited number of options and such is known in the art. As set forth above, Lindh et al. teach that a die and a cavity are configured in contact with an ultrasonic horn on which a termination feature of a suture is formed and therefore as set forth above, it would have been obvious to take the teachings of Lindh et al. and use them in Morency et al. wherein the tool includes the pattern mold base wherein the yarn is inserted in position  corresponding to a pattern of the mold base between the ultrasonic generator and the mold base adjacent to each other and injecting the medical anti-loosening member made in the form of a pattern due to the ultrasonic waves in order to tailor the size, location and variation of the barbs. It would have been obvious to one of ordinary skill in the art to use the ultrasonic method of Lindh et al. in Morency et al. in order to tailor the size, location and variation of the barbs and arrive at the claimed invention.
Regarding claim 9, Morency et al. teach a lower rolling cutting die 132 is configured to be rotatable and the curved surface of the lower rolling cutting die is configured to be in contact with the surface of the upper rolling cutting die and the flat material 130 is inserted into the area where the two rolling cutting dies are in contact. Lindh et al. teach filament 2070 located on die 2020 and the cavity base 2050 is pressurized with an ultrasonic horn 2000 while ultrasound is applied to form a termination feature 2100 of the suture. Therefore, it would have been obvious to one of ordinary skill in the art to replace the rolling cutting die located below with an ultrasound generating portion rotating in situ in the opposite direction to the base and select the plane of the ultrasound generating portion to contact with the curved surface of the base in order to tailor the size, location and variation of the barbs. It would have been obvious to one of ordinary skill in the art to use the ultrasonic method of Lindh et al. in Morency et al. in order to tailor the size, location and variation of the barbs and arrive at the claimed invention.
Regarding claim 10, Lindh et al. teach the mold base is in contact with the ultrasonic wave generator at a position spaced apart from a central point of the plane of the ultrasonic wave generator and wherein the ultrasonic wave generator generates the ultrasonic waves to be applied to a position where the yarn is inserted. As set forth above, Lindh et al. teach that a die and a cavity are configured in contact with an ultrasonic horn on which a termination feature of a suture is formed and therefore as set forth above, it would have been obvious to take the teachings of Lindh and use them in Morency et al. wherein the tool includes the pattern mold base wherein the yarn is inserted in position  corresponding to a pattern of the mold base between the ultrasonic generator and the mold base adjacent to each other and injecting the medical anti-loosening member made in the form of a pattern due to the ultrasonic waves in order to tailor the size, location and variation of the barbs. It would have been obvious to one of ordinary skill in the art to use the ultrasonic method of Lindh et al. in Morency et al. in order to tailor the size, location and variation of the barbs and arrive at the claimed invention.
Regarding claim 11, Lindh et al. teach the ultrasonic wave generator is in contact with the mold base at one region. It would have been obvious to one of ordinary skill in the art to use the ultrasonic wave generator in any shape, including the presently claimed plate as is known in the art. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk et al. (JP 2012/232120) in view of Maiorino et al. (PG Pub. 2009/0076543).
Regarding claims 3, Marczyk et al. are silent regarding the claimed polydioxane. However, Maiorino et al. teach a frequency of the ultrasonic wave generated by the ultrasonic wave generator is 2-4 khz  in order for the ultrasonic wave to be effective [0024]. It would have been obvious to one of ordinary skill in the art to use the frequency of Maiorino et al. in Marczyk et al. in order for the ultrasonic wave to be effective and arrive at the claimed invention.
Regarding claim 4, Marczyk et al. are silent regarding the claimed frequency. However, Maiorino et al. teach polydioxane as the yarn because it is an absorbable suture. It would have been obvious to one of ordinary skill in the art to use the polydioxane of Maiorino et al. in Marczyk et al. because it is an absorbable suture and arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789